OPINION — AG — ** BEER LICENSE — ALCOHOLIC BEVERAGES — PACKAGE STORE ** CAN AN INDIVIDUAL WHO HAS A BEER LICENSE CAN HAVE A PERMIT TO SELL BEER BY THE PACKAGE ? ARE THERE ANY REGULATIONS DIFFERENT FROM A PACKAGE STORE THAN THERE ARE UNDER THE LICENSE LAW OF THE STATE TO SELL BEER ? ARE MINORS ALLOWED TO BUY BEER FROM PACKAGE STORES ? WILL THE CLOSING HOUR AFFECT THE PACKAGE STORES AS IT DOES THE REGULAT BEER TAVERNS ? — SEE OPINION (BEER, HOURS, SALOONS, SELLING, JUVENILES, MINORS, INTOXICATING LIQUOR) CITE: 37 O.S. 163.11 [37-163.11] (SAM H. LATTIMORE)